DETAILED ACTION
	1.	This action is in response to the election filed on 9/28/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Applicant’s election without traverse of Figures 1-4, Species II (claims 1-3, 5-14, and 16-20) in the reply filed on 9/28/22 is acknowledged.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 5.	Claims 1-3, 9-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sims et al. (US 20110068819).
Regarding claim 1: Sims et al. disclose a power circuit (i.e. figure 1) comprising: 
an input (i.e. input to 122) configured to be coupled to an input source (i.e. 14) and to receive input power (i.e. power from 14) from the input source (i.e. 14); 
a first output (i.e. output of 122) configured to provide LPS output power (i.e. power output of 122) to a load (i.e. 10); 
a Logic Power Supply (LPS) (i.e. power supply of 12) coupled to the input (i.e. input to 122) and configured to convert the input power (i.e. power from 14) into the LPS output power (i.e. power output of 122), the LPS (i.e. power supply of 12) configured to provide, in a first mode (i.e. when switch SW is closed) of operation, the LPS output power (i.e. power output of 122) with a first voltage level (i.e. voltage level provided when switch SW is closed) in response to receiving an indication (i.e. indication from controller 54) that the load (i.e. 10) is being powered by the LPS output power (i.e. power output of 122) and configured to provide (i.e. power is provided to load 10, when SW is closed), in a second mode (i.e. when SW is open) of operation, the LPS output power (i.e. power output of 122) with a second voltage level (i.e. voltage level provided when switch SW is opened) in response to receiving an indication (i.e. indication from controller 54) that the load (i.e. 10) is not being powered (i.e. when SW 73 is open) by the LPS output power (i.e. power output of 122); and 
a first switch (i.e. SW) configured to couple the LPS (i.e. power supply of 12) to the first output (i.e. output of 122) in the first mode (i.e. SW is closed) of operation and to decouple the LPS (i.e. power supply of 12) from the first output (i.e. output of 122) in the second mode (i.e. SW is open) of operation (i.e. ¶ 35-59).
Regarding claim 2: (i.e. figure 1) further comprising a converter (i.e. 52) coupled to the LPS (i.e. power supply of 12) and configured to provide converter output power (i.e. power output of 52) to a second output (i.e. output of 52).
Regarding claim 3: (i.e. figure 1) wherein the converter (i.e. 52) is configured to receive the LPS output power (i.e. power output of 122) from the LPS (i.e. power supply of 12) and convert the LPS output power into the converter output power (i.e. power output of 52).
Regarding claim 9: (i.e. figure 3) a feedback circuit (i.e. circuit of 146) configured to provide at least one feedback parameter to the LPS (i.e. 122), the first and second voltage levels (i.e. voltage level during full on and sleep mode) corresponding to the at least one feedback parameter of the LPS (i.e. 122) (i.e. ¶ 62-66).
Regarding claim 10: (i.e. figure 1) wherein the feedback circuit (i.e. circuit of 146) includes a second switch (i.e. switch of circuit 146) configured to adjust the at least one feedback parameter (i.e. by turn on and off) to a first state in the first mode of operation and to a second state in the second mode of operation (i.e. ¶ 62-66).
Regarding claim 11: (i.e. figure 1) wherein the first switch (i.e. SW)is included in the LPS (i.e. power supply of 12).
Regarding claim 12: Sims et al. disclsoes (i.e. see figures 7-8) a non-transitory computer-readable medium storing thereon sequences of computer-executable instructions for operating a power circuit, the sequences of computer- executable instructions including instructions that instruct at least one processor to operate the power circuit (i.e. figure 1) to: 
receive input power from an input source (i.e. 14) at an input; 
operate a Logic Power Supply (LPS) (i.e. power supply of 12) to convert the input power into LPS output power provided to a first output (i.e. output of 112), the LPS being configured to provide, in a first mode of operation (i.e. when switch SW is closed), the LPS output power with a first voltage level (i.e. voltage level provide when switch SW is closed) in response to receiving an indication (i.e. indication from controller 54) that a load (i.e. 10) coupled to the first output (i.e. output of 112) is being powered by the LPS output power and configured to provide, in a second mode (i.e. when SW is open) of operation, the LPS output power with a second voltage level (i.e. voltage level provided when switch SW is open) in response to receiving an indication (i.e. indication from controller 54) that the load (i.e. 10) is not being powered by the LPS output power; 
control, in the first mode of operation (i.e. SW is closed), a first switch to couple the LPS to the first output; and control, in the second mode of operation (i.e. SW is open), the first switch to decouple the LPS from the first output (i.e. ¶ 35-59).
Regarding claim 13: (i.e. see figures 7-8) The non-transitory computer readable medium according to claim 12, wherein the sequences of instructions include instructions that cause the at least one processor to operate the power circuit to: (i.e. figure 1) operate a converter coupled to the LPS to provide converter output power (i.e. ¶ 35-59).
Regarding claim 14: (i.e. figure 1) wherein operating the converter to provide the converter output power further includes operating the converter (i.e. 52) to convert the LPS output power provided by the LPS into the converter output power (i.e. ¶ 35-59).
Regarding claim 20: the method steps will be met during the normal operation of the apparatus described above). (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5-8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sims et al. (US 20110068819).
Regarding claims 5 and 16: Sims et al. disclose (i.e. figure 5) wherein the second output (i.e. output of 52) is coupled to a controller (i.e. 52) to provide at least one control signal (i.e. output of 54) indicating whether the load (i.e. 10) is being powered by the LPS output power (i.e. ¶ 35-59), 
 	but does not specifically disclose the second output is coupled to a controller configured to be powered by the converter output power.
 	However, Sims et al. discloses (i.e. figure 1) that during standby mode, the power converter circuit is not active and not able to deliver power for powering monitor 54. The energy storage circuit 50 supply a voltage to monitor circuit 54 and to the input of the voltage regulator 52 for providing an output voltage at terminal OUT on line 58. The OUT line 58 is coupled to the monitor circuit 54 via line 60. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Sim et al.’s invention to have the second output (i.e. output of 52) of the voltage regulator  52 coupled to a controller 54 configured to be power by the converter output power at the output of the voltage regulator 52 via line 58 and 60. Since, it is well-known in the art to provide power to a load (such as a monitor control circuitry) via a boost voltage regulator. In this way, the boost voltage regulator can provide an efficient voltage to the monitor circuit, when the voltage of the energy storage circuit 50 is falling overtime during standby mode. 
Regarding claims 6 and 17: (i.e. figure 1) wherein the load (i.e. 10) includes processing equipment coupled to the first output (i.e. output of 122) and configured to be powered by the LPS output power (i.e. power output of 122) and to operate in at least an active state (i.e. fully on mode) and a sleep state (i.e. sleep mode) (i.e. ¶ 35-59).
Regarding claim 7: Sims et al. disclose (i.e. figure 1) wherein the second output (i.e. output of 52) is coupled to a controller (i.e. 54) and to provide at least one control signal (i.e. output of 54) indicating whether the load (i.e. 10) is being powered by the LPS output power (i.e. power from 122), the controller (i.e. 54) being coupled to the processing equipment (i.e. equipment of 10) and configured to provide the at least one control signal (i.e. output of 54) such that the power circuit (i.e. figure 1) is operated in the first mode of operation (i.e. when switch SW is closed) while the processing equipment (i.e. equipment of 10) is operating in the active state (i.e. fully on mode) and in the second mode (i.e. when SW 73 is open) of operation while the processing equipment is operating in the sleep state (i.e. sleep mode) (i.e. ¶ 35-59),
but does not specifically disclose the second output is coupled to a controller configured to be powered by the converter output power.
 	However, Sims et al. discloses (i.e. figure 1) that during standby mode, the power converter circuit is not active and not able to deliver power for powering monitor 54. The energy storage circuit 50 supply a voltage to monitor circuit 54 and to the input of the voltage regulator 52 for providing an output voltage at terminal OUT on line 58. The OUT line 58 is coupled to the monitor circuit 54 via line 60. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Sim et al.’s invention to have the second output (i.e. output of 52) of the voltage regulator  52 coupled to a controller 54 configured to be power by the converter output power at the output of the voltage regulator 52 via line 58 and 60. Since, it is well-known in the art to provide power to a load (such as a monitor control circuitry) via a boost voltage regulator. In this way, the boost voltage regulator can provide an efficient voltage to the monitor circuit, when the voltage of the energy storage circuit 50 is falling overtime during standby mode. 
Regarding claim 8 and 19: (i.e. figure 1) wherein the second voltage level (i.e. voltage level provided when switch SW is opened) is a predetermined level selected to optimize efficiency of the power circuit (i.e. figure 1) while powering the controller (i.e. powering controller by 52) during the second mode of operation (i.e. when SW is open) (i.e. ¶ 35-59).
Regarding claim 18: (i.e. figure 1) wherein the controller (i.e. 54) is coupled to the processing equipment (i.e. equipment of 10) and configured to provide the at least one control signal (i.e. from 54) such that the power circuit is operated in the first mode of operation while the processing equipment is operating in the active state (i.e. full on mode) and in the second mode of operation while the processing equipment is operating in the sleep state (i.e. sleep mode) (i.e. ¶ 53-59).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838